Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 1 of 17 PAGEID #: 521




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANGELA J. BREWER,

               Plaintiff,

                                              Civil Action 2:19-cv-5200
   v.                                         Judge Edmund A. Sargus, Jr.
                                              Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.

                            REPORT AND RECOMMENDATION

        Plaintiff, Angela J. Brewer, brings this action under 42 U.S.C. § 405(g) for review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying her application

for social security disability insurance benefits. This matter is before the United States

Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of Errors (ECF No.

11), the Commissioner’s Memorandum in Opposition (ECF No. 16), and the administrative

record (ECF No. 10). No Reply has been filed. For the reasons that follow, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and that the

Commissioner’s decision be AFFIRMED.

                                      I.   BACKGROUND

        Plaintiff filed her application for disability insurance benefits on March 29, 2016,

alleging that she has been disabled since September 30, 2015, due to fibromyalgia and low blood



                                                 1
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 2 of 17 PAGEID #: 522




pressure. (R. at 190, 214.) Plaintiff’s application was denied initially and upon reconsideration.

(R. at 120-128; 130-136.) On December 3, 2018, the ALJ issued a decision finding that Plaintiff

was not disabled within the meaning of the Social Security Act. (R. at 29-49.) The Appeals

Council denied Plaintiff’s request for review and adopted the ALJ’s decision as the

Commissioner’s final decision. (R. at 1-7.) Plaintiff timely commenced the instant action.

(ECF No. 1.)


                                 II.   HEARING TESTIMONY

A.     Plaintiff’s Testimony

       Plaintiff testified at the administrative hearing on September 17, 2018, that she was

married and lived with her husband and adult son. (R. at 59.) She had a driver’s license and

drove sometimes, including to her daughter’s house twice a week to visit her grandchildren and

to her mother’s house once a week. (R. at 60.) Plaintiff confirmed that she has a high school

education. (R. at 61.) She testified that she worked at Auto Zone for over eighteen years as an

order selector and also did stocking and receiving. (Id.; R. at 74.)

       When asked why she had been unable to work since her alleged onset date, Plaintiff

stated that the “slightest things” cause pain in her back and neck and her hands hurt. (R. at 65.)

She explained that the pain in her back can cause her chest to hurt and she can’t breathe. (Id.)

Her back pain encompasses her whole back but is focused in her shoulder blades. (Id.) She

testified that her back pain never goes away. (Id.) Her hands cramp up when she is doing things

like the dishes and she has to quit because they hurt. (Id.) Standing causes her legs to hurt and

she has to sit down. (R. at 65-66.) Her shoulder and back pain causes chest pain and shortness


                                                 2
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 3 of 17 PAGEID #: 523




of breath every day. (R. at 66-67.) She feels like she is having a heart attack. (R. at 67.) She

has pain in her neck that limits her ability to turn her head. (Id.) Issues with her legs and feet

make it difficult to go up and down steps. (Id.) She experiences pain in her legs and feet that

feel like she is being stabbed. (R. at 67-68.) She has difficulties with balance, experiences falls,

but does not use a cane. (R. at 68.)

       Plaintiff explained that she was not taking medication for her fibromyalgia but had taken

Lyrica and Gabapentin in the past. (R. at 68-69.) According to Plaintiff, she stopped taking

these medications because of side effects. (R. at 69.) She was no longer seeing a chiropractor

because her husband’s insurance did not pay for it. (Id.)

       She further testified that she gets headaches every other day that last for five to six hours.

(R. at 70.) She takes over the counter ibuprofen for these headaches. (Id.) She does not take

any medication or see a therapist for her depression. (Id.) She had been seeing Dr. Zimmerer

every three months but her next appointment was scheduled at a four-month interval. (R. at 70-

71.)

       When asked how she spends her days, Plaintiff responded that she tries to “do a little bit

of dishes.” (R. at 71.) She testified that she does laundry and tries to vacuum about once a

week. (Id.) She does not walk her dogs. (Id.) When she visits her grandchildren, she watches

them play, and talks and watches television with them. (R. at 72.) Plaintiff testified that she

was limited in how long she was able to sit in a chair comfortably and tried to get up every 25 to

30 minutes. (Id.) She spends most of her days watching television but has problems maintaining




                                                  3
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 4 of 17 PAGEID #: 524




attention and concentration. (Id.) A hot bath makes her pain better and she takes about three to

four baths a day. (R. at 73.) Her activities make her pain worse. (Id.)

        In response to questioning by her representative, Plaintiff quantified her average pain

level as eight on a scale of one to ten. (R. at 75.) Over the counter ibuprofen does not help her

headaches. (Id.) Plaintiff estimated her daily activities consume about one hour of her day and

beyond that she sits or walks around the house. (R. at 75-76.) She further estimated that she

could walk for about twenty minutes at a time and could stand for about ten minutes before she

would need to sit down because of pain in her legs. (R. at 76.)

                          III.   RELEVANT MEDICAL RECORDS

        Plaintiff’s statement of error is addressed to the ALJ’s evaluation of the opinions from

her treating physician, Dr. Michael Zimmerer. (ECF No. 11, at p. 5.) Accordingly, the Court

will confine its discussion of the medical evidence to Dr. Zimmerer’s records as identified by

Plaintiff.

        On April 11, 2016, Dr. Zimmerer completed a disability questionnaire indicating that he

had last seen Plaintiff one week before and identified her diagnosis as severe fibromyalgia. (R.

at 288-289.) He indicated that she had not tolerated any anti-fibromyalgia therapy. (R. at 290.)

In response to a question relating to the limitations imposed on her sustained work activity by

Plaintiff’s impairments, Dr. Zimmerer responded “She is disabled and it appears permanent.”

(Id.)

        His attached progress notes confirm a primary diagnosis of fibromyalgia. (See, e.g., R. at

293, 295, 299, 303, 307, 313, 319, 328, 330.)



                                                 4
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 5 of 17 PAGEID #: 525




       More specifically, attached treatment records dated December 14, 2015 state:

       She was given a slip to have her off work until potentially March 1st. I believe that
       her problem is fibromyalgia which seems to be quite severe and is extremely
       limiting in her ability to do normal activity. She gets significant exacerbations of
       her discomfort with mild or moderate activity. We will try to slowly increase her
       use of Lyrica to try to bring her pain under control. Hopefully we will be able to
       increase the dose to adequately control her discomfort without significant side
       effects.

(R. at 307.)

       Further, attached treatment records dated February 8, 2016, state:

       [Plaintiff] was advised that her fibromyalgia appears to be very severe in nature and
       has not responded to various medications including gabapentin, Lyrica, Cymbalta,
       and other products. She was given a slip of paper stating that she needs long-term
       disability and is unable to return to work for at least several months. It is unlikely
       that she will be able to return to work in the next year.”

(R. at 300.)

       Finally, additional, more recent treatment records, dated May 23, 2017, state:

       She will stop the Lexapro and restart Cymbalta to see if that helps control some of
       her fibromyalgia. She is markedly limited in her ability to live a normal lifestyle.
       She is unable to do even sedentary activity due to severe diffuse myalgias. Small
       simple tasks increase her pain. She would be unable to do even sedentary job
       activities.

(R. at 412.)
                            IV.   ADMINISTRATIVE DECISION

       On December 3, 2018, the ALJ issued her decision. (R. at 29-49.) The ALJ found that

Plaintiff met insured status requirements of the Social Security Act through March 31, 2021. (R.




                                                 5
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 6 of 17 PAGEID #: 526




at 29.) At step one of the sequential evaluation process,1 the ALJ found that Plaintiff had not

engaged in substantially gainful activity since September 30, 2015 her alleged onset date. (Id.)

The ALJ found that Plaintiff had the severe impairments of fibromyalgia, migraine headaches,

and depressive and anxiety disorders (20 CFR 404.1520(c)). (R. at 31.) She further found that

Plaintiff did not have an impairment or combination of impairments that met or medically

equaled one of the listed impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(R. at 33.) At step four of the sequential process, the ALJ set forth Plaintiff’s RFC as follows:

       After careful consideration of the entire record, it is determined that the claimant
       has the residual functional capacity to perform sedentary work as defined in 20 CFR
       404.1567(a). Fingering and handling with the upper extremities are each limited to
       no more than frequently. Balancing, climbing ramps and stairs, crawling, crouching
       kneeling and stooping, are each limited to no more than occasionally. She cannot
       climb ladders, ropes, and scaffolds, and must avoid all exposure to humidity,
       moving mechanical parts, unprotected heights, wetness and extreme cold and heat.
       Mentally, the claimant retains the capacity for work with few changes in work
       setting where such changes are explained in advance. Interaction with co-workers

       1
         Social Security Regulations require ALJs to resolve a disability claim through a five-
step sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a
dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d
727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and answers five
questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant's residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                 6
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 7 of 17 PAGEID #: 527




        and supervisors is limited to no more than frequently, and she cannot interact with
        members of the general public.

(R. at 39.)

        Relying on the VE’s testimony, the ALJ found that Plaintiff’s limitations precluded her

ability to perform her past relevant work. (R. at 46 - 47.) The ALJ concluded that Plaintiff could

perform other jobs that exist in significant numbers in the national economy. (R. at 47-48.) She

therefore concluded that Plaintiff was not disabled under the Social Security Act at any time

since September 30, 2015, the alleged onset date. (R. at 49.)

                                V.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

        Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial


                                                  7
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 8 of 17 PAGEID #: 528




evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)). Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                        VI.    ANALYSIS

       Plaintiff sets forth one statement of error. Specifically, Plaintiff contends that the ALJ

improperly evaluated the opinion evidence provided by Dr. Zimmerer, her treating physician.

(ECF No. 11.) Within this statement of error, Plaintiff raises two issues – (1) that Dr.

Zimmerer’s

treatment notes are “medical opinions” as defined by 20 C.F.R. § 404.1527(a)(1) and (2) that the

ALJ failed to provide “good reasons” for failing to apply controlling weight to these treating

source opinions.

   A. Treating Physician and Weighing of Opinion Evidence

       The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant=s case. 20 C.F.R. ' 416.927(c). The applicable regulations define medical opinions as

“statements from physicians and psychologists or other acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s), including your symptoms,



                                                 8
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 9 of 17 PAGEID #: 529




diagnosis and prognosis, what you can still do despite impairment(s), and your physical or

mental restrictions.” 20 C.F.R. ' 416.927(a)(2).

       The ALJ generally gives deference to the opinions of a treating source “since these are

likely to be the medical professionals most able to provide a detailed, longitudinal picture of [a

patient’s] medical impairment(s) and may bring a unique perspective to the medical evidence

that cannot be obtained from the objective medical findings alone . . . .” 20 C.F.R.

§ 416.927(d)(2); Blakley, 581 F.3d at 408. If the treating physician’s opinion is “well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

other substantial evidence in [the claimant’s] case record, [the ALJ] will give it controlling

weight.” 20 C.F.R. § 404.1527(d)(2).

       If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

       [A]n ALJ must apply certain factors—namely, the length of the treatment
       relationship and the frequency of examination, the nature and extent of the
       treatment relationship, supportability of the opinion, consistency of the opinion
       with the record as a whole, and the specialization of the treating source—in
       determining what weight to give the opinion.
Id.

       Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of

determination or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20

C.F.R. § 416.927(d)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make

clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s


                                                 9
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 10 of 17 PAGEID #: 530




medical opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x

543, 550 (6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for the

Sixth Circuit has stressed the importance of the good-reason requirement:

       “The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases,” particularly in situations where a claimant knows that
       his physician has deemed him disabled and therefore “might be especially
       bewildered when told by an administrative bureaucracy that she is not, unless some
       reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
       Cir.1999). The requirement also ensures that the ALJ applies the treating physician
       rule and permits meaningful review of the ALJ’s application of the rule. See
       Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

Comm’r of Soc. Sec., 313 F. A’ppx 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

There is no requirement, however, that the ALJ “expressly” consider each of the Wilson factors

within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir.

2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

opinion evidence within the written decision).

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(e). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(e); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).




                                                 10
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 11 of 17 PAGEID #: 531




   B. Dr. Zimmerer’s Opinions

      Here, the ALJ assigned “no weight” to Dr. Zimmerer’s opinion, reasoning as follows:

      The opinions of the claimant’s physical therapist and primary care physician are
      entitled to no weight in assessing her physical functional limitations, restrictions,
      and residual functional capacity as of the alleged onset date of disability (Exhibits
      1F/2, 2F/3, 13, 2;9, and 35, and 8F/16). These opinions are inconsistent with and
      unsupported by the totality of the evidence, as discussed above, which does not
      document complaints of headaches prior to November 2017 (Exhibit 8F/11).
      These opinions are inconsistent with and unsupported by the totality of the
      evidence, as discussed above, which documents that the claimant’s headaches
      were noted as not intractable in May 2018 (Exhibit 8F/8). These opinions are
      inconsistent with and unsupported by the totality of the evidence, as discussed
      above, which documents that the claimant does not experience chronic edema
      (Exhibits 2F/6, 9, 12, 20, 23, 26, 29, and 32, 3F/4, 4F/4, and 8F/3, 9, 11, 14-15,
      17, 19, and 23). These opinions are inconsistent with and unsupported by the
      totality of the evidence, as discussed above, which documents that the claimant
      had negative and normal diagnostic imaging results of her cervical and lumbar
      spine (Exhibits 2F/53-54 and 67, and 7F/3 and 5). These opinions are inconsistent
      with and unsupported by the totality of the evidence, as discussed above, which
      documents that the claimant repeatedly had full range of motion of her back
      (Exhibits 2F/6, 12, 20, 23, 29, and 32 and 8F/9. 11, 15, 17, and 23). These
      opinions are inconsistent with and unsupported by the totality of the evidence, as
      discussed above, which documents that the claimant has normal gait with no
      ambulatory aid usage noted or reported (Exhibits 5F/5, 8F/23, and 5E/6). These
      opinions are inconsistent with and unsupported by the totality of the evidence, as
      discussed above which documents that the claimant has normal coordination,
      range of motion, reflexes, strength, and tone, of her extremities (Exhibits 2F/6, 23
      and 23, and 8F/23). These opinions are inconsistent with and unsupported by the
      totality of the evidence, as discussed above which documents that the claimant
      smokes cigarettes, which requires significant usage of the fingers and hands
      (Exhibits 2F/4, 5F/2, and 8F/22). These opinions are inconsistent with and
      unsupported by the totality of the evidence, as discussed above which documents
      that the claimant performs grooming, hygiene, and personal activities such as
      bathing, caring for her hair, dressing, feeding herself, shaving, and using the toilet
      independently on a daily basis, and without reminders (Exhibits 5F/3 and 5E/1-
      3). These opinions are inconsistent with and unsupported by the totality of the
      evidence, as discussed above which documents that the claimant regularly
      consumes and prepares meals, and performs household chores and cleaning
      (Exhibits 5F/4 and 5E/1-2). These opinions are inconsistent with and unsupported
      by the totality of the evidence, as discussed above which documents that the


                                                11
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 12 of 17 PAGEID #: 532




        claimant provides food and water for pets (Exhibit 5E/1). These opinions are
        inconsistent with and unsupported by the totality of the evidence, as discussed
        above which documents that the claimant has a driver’s license, and she drives to
        places she needs to go (Exhibits 5F/2 and 4, and 5E/3). These opinions are
        inconsistent with and unsupported by the totality of the evidence, as discussed
        above which documents that the claimant uses telephones (Exhibits 1E/2 and
        5E/4). These opinions are inconsistent with and unsupported by the totality of the
        evidence, as discussed above which documents that the claimant stated that
        prescribed medical is effective in ameliorating her physical impairments and
        related pain complaints (Exhibits 2F/6 and 8F/18). These opinions are
        inconsistent with and unsupported by the totality of the evidence, as discussed
        above which documents non-compliance with prescribed medication (Exhibit
        2F/17), which would not be expected if the claimant’s physical impairments and
        related symptoms are as severe as she purports as of the alleged onset date of
        disability. This evidence does not reasonably support further restriction in the
        claimant’s residual functional capacity and could support a determination that she
        is less physically limited than set forth above as of the alleged onset date of
        disability. Accordingly, the opinions of the claimant’s physical therapist and
        primary care physician are entitled to no weight in assessing her physical
        functional limitations, restrictions, and residual functional capacity as of the
        alleged onset date of disability.

 (R. at 43-44.)

        The ALJ properly discounted Dr. Zimmerer’s opinions. First, the Court finds no merit to

Plaintiff’s argument that the ALJ’s decision is “unreviewable” because she failed to identify or

summarize Dr. Zimmerer’s opinions. The ALJ referred to Exhibit 2F/3 which is Dr. Zimmerer’s

response on the disability questionnaire that Plaintiff was “disabled and it appears permanent.”

(R. at 43, 290.) Further, the ALJ cited to Exhibit 2F/13 which is Dr. Zimmerer’s opinion that

Plaintiff “needs long-term disability and is unable to return to work for at least several months.”

(R. at 43, 300.) Additionally, the ALJ referred to Exhibit 8F/16 which is Dr. Zimmerer’s

opinion that Plaintiff is “markedly limited in her ability to live a normal lifestyle” and “unable to

do even sedentary job activities.” (R. at 43, 412.)



                                                 12
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 13 of 17 PAGEID #: 533




       Further, Dr. Zimmerer’s response on the disability questionnaire that Plaintiff is disabled

is a non-medical opinion on an issue reserved to the Commissioner of Social Security.

Accordingly, it is entitled to no special deference. See 20 C.F.R. 404.1527(d)(2); Social Security

Ruling 96-5p (“[T]reating source opinions on issues reserved to the Commissioner are never

entitled to controlling weight or special significance.”); Saulic v. Colvin, No. 5:12CV2753, 2013

WL 5234243 at *9 (N.D. Ohio Sept. 16, 2013) (finding treating source's opinion about likely

work absences did “not constitute a medical opinion”); Arnett v. Astrue, No. 5:08CV62-J, 2008

WL 4747209 at *5 (W.D. Ky. Oct. 17, 2008) (same). The same is true of Dr. Zimmerer’s more

informal “opinions” scattered throughout his treatment notes suggesting the disabling nature of

Plaintiff’s condition. (R. at 300, 307, 412.) Not only are these “opinions” addressed to an issue

reserved to the Commissioner, they are conclusory statements at best. See, e.g., Holden v.

Comm'r, Soc. Sec. Admin., No. 3:16-2497, 2018 WL 1427112, at *4 (M.D. Tenn. Mar. 22,

2018), report and recommendation adopted sub nom. Holden v. Soc. Sec. Admin., No. 3:16-CV-

02497, 2018 WL 1763208 (M.D. Tenn. Apr. 12, 2018) (the conclusory statement that Plaintiff's

symptoms represent a “disabling medical condition” was properly discounted by the ALJ).

       Moreover, the ALJ provided good reasons for failing to apply controlling weight to Dr.

Zimmerer’s opinions. As Plaintiff explains it, “[w]here the ALJ made her mistake was in the

lack of consideration given to the unique nature of fibromyalgia.” (ECF No. 11, at p. 10.) The

Sixth Circuit Court of Appeals has determined that “fibromyalgia is an unusual impairment in

that its symptoms are often not supportable by objective medical evidence.” Vance v. Comm'r of

Soc. Sec., 260 F. App'x 801, 806 (6th Cir. 2008); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,



                                               13
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 14 of 17 PAGEID #: 534




243, (6th Cir. 2007) (citing Preston v. Sec’y of Health & Human Servs., 854 F.2d 815, 820 (6th

Cir. 1988)). Therefore, an ALJ might arguably err if she discounts a treating physician's opinion

about a fibromyalgia patient solely because that opinion is not supported by objective medical

evidence.

        In this case, however, the ALJ did not exclusively rely on a lack of objective findings in

discounting Dr. Zimmerer’s opinion. Rather, the ALJ noted at some length that the opinion was

inconsistent with the totality of the evidence. (R. at 43-44.) Specifically, as a contrast to Dr.

Zimmerer’s opinion that Plaintiff was “markedly limited in her ability to live a normal lifestyle,”

the ALJ noted Plaintiff’s daily activities at some length. (Id., R. 412.)   The ALJ summarized

those activities as follows:

        The claimant smokes cigarettes, which requires significant usage of the fingers and
        hands (Exhibits 2F/4, 5F/2, and 8F/22). The claimant performs grooming, hygiene,
        and personal care activities such as bathing, caring for her hair, dressing, feeding
        herself, shaving, and using the toilet independently on a daily basis, and without
        reminders (Exhibits 5F/3 and 5E/1-3). The claimant regularly consumes and
        prepares meals, and performs household chores, and cleaning (Exhibits 5F/4 and
        5E/1-2). The claimant provides food and water for pets (Exhibits 5E/1). The
        claimant has a driver’s license, and she drives to places she needs to go (Exhibits
        5F/2 and 4m and 5E/3). The claimant uses telephones (Exhibits 1E/2 and 5E/4).

(R. at 41.)

This summary is an accurate representation of the record and Plaintiff does not contend

otherwise. Accordingly, substantial evidence supports the ALJ’s decision to discount Dr.

Zimmerer’s opinion.

        Further, the ALJ also cited Plaintiff’s non-compliance with prescribed medication,

despite its acknowledged effectiveness. The ALJ summarized this issue as follows:




                                                 14
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 15 of 17 PAGEID #: 535




        The claimant stated that prescribed medical is effective in ameliorating her physical
        impairments and related pain complaints (Exhibits 2F/6 and 8F/18). The evidence
        documents non-compliance with prescribed medication (Exhibit 2F/17), which
        would not be expected if the claimant’s physical impairments and related symptoms
        are as severe as she purports as of the alleged onset date of disability. This evidence
        does not reasonably justify additional physical functional limitations and
        restrictions, and could support a determination that the claimant is less physically
        limited than set forth above as of the alleged onset date of disability. Accordingly,
        there is no evidence of additional functional limitations and restrictions as of the
        alleged onset date of disability.

(Id.)

With respect to this issue, Plaintiff contends that the ALJ erred by not making a specific finding

as to her non-compliance as required by Social Security Ruling 18-3p. There is no merit to this

argument. Although that regulation went into effect before the ALJ made her decision in this

case, it only applies where the ALJ finds that a claimant would be otherwise entitled to disability

benefits. Scharmer v. Comm'r of Soc. Sec., No. 1:18-CV-00872, 2020 WL 1861869, at *7

(W.D. Mich. Apr. 14, 2020) (citing SSR 18-3p (S.S.A.), 2018 WL 4945641 (October 2, 2018), at

*2-3). That is not the case here.

        Further, Plaintiff argues that the ALJ’s discussion ignores her ongoing problems with

side effects from the various medications, including weight gain and hair loss. While side

effects less tolerable than the symptoms may, under circumstances, be a reasonable explanation

for non-compliance, see King o/b/o T.M.K.F. v. Comm'r of Soc. Sec., No. 17-12549, 2019 WL

2035590, at *11 (E.D. Mich. Feb. 6, 2019), report and recommendation adopted sub nom. King

on behalf of T.M.K.F. v. Comm'r of Soc. Sec., No. 17-12549, 2019 WL 1324230 (E.D. Mich.

Mar. 25, 2019), as discussed, this is not the only factor considered by the ALJ in this case.




                                                  15
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 16 of 17 PAGEID #: 536




       Finally, Plaintiff contends that the ALJ erred because she did not consider the frequency

and length of time that Dr. Zimmerer provided treatment. This argument also is without merit.

As noted above, there is no requirement that an ALJ “expressly” consider each of the

Wilson factors within the written decision. See Tilley, 394 F. App’x at 222.

                              VII.    CONCLUSION

       In sum, from a review of the record as a whole, the undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Based on the foregoing, it is

therefore RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                          VIII.      PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district



                                                16
Case: 2:19-cv-05200-EAS-EPD Doc #: 17 Filed: 12/10/20 Page: 17 of 17 PAGEID #: 537




court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

Date:   December 10, 2020                                    /s/ Elizabeth A. Preston Deavers
                                                        Elizabeth A. Preston Deavers
                                                        Chief United States Magistrate Judge




                                                  17
